— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, *771J.), rendered April 28, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court committed reversible error in declining to specifically charge that the factual issue of identification must be proven beyond a reasonable doubt. While a specific instruction to this effect is preferred, we find that the charge in this case was legally sufficient inasmuch as it adequately conveyed to the jurors that the prosecution had the burden of proving beyond a reasonable doubt that this particular defendant committed the offenses charged (see, People v Rodriguez, 130 AD2d 522), and in view of the fact that the defense was premised upon an alleged lack of credibility on the part of the prosecution witnesses rather than upon a claim of faulty identification evidence.
The defendant has failed to preserve for appellate review his contention regarding alleged prosecutorial misconduct; nor do the circumstances of this case warrant the exercise of our interest of justice jurisdiction to review the alleged error.
Finally, we discern no basis for disturbing the sentence imposed (see, People v Suitte, 90 AD2d 80). Hooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.